               Case 3:21-cv-05455-RJB Document 9 Filed 08/23/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
          DANIEL J. STOCKWELL,                              CASE NO. 21-cv-05455-RJB-SKV
11
                                  Petitioner,               ORDER ADOPTING REPORT AND
12              v.                                          RECOMMENDATION AND
                                                            ORDER OF TRANSFER
13        WASHINGTON STATE,
14                                Respondent.

15

16

17
            The Court, having reviewed the proposed 28 U.S.C. § 2254 petition for writ of habeas
18
     corpus, the Report and Recommendation of the Honorable S. Kate Vaughan, United States
19
     Magistrate Judge and the remaining record, no objections were filed, finds and orders as follows:
20
            (1) The Court ADOPTS the Report and Recommendation.
21
            (2) The proposed petition is construed as a request for permission to file a second or
22
                successive petition, and this case is hereby TRANSFERRED to the Ninth Circuit
23
                Court of Appeals pursuant to 28 U.S.C. § 1631 and Ninth Circuit Rule 22-3.
24


     -1
               Case 3:21-cv-05455-RJB Document 9 Filed 08/23/21 Page 2 of 2




 1          (3) Petitioner is advised that this transfer does not itself constitute compliance with §

 2              2244(b) and Ninth Circuit Rule 22-3; he must still file a motion for leave to proceed

 3              in the Court of Appeals and make the showing required by § 2244(b)(2).

 4          (4) The Clerk is directed to close this case and to transfer all original documents to the

 5              Ninth Circuit Court of Appeals. The Clerk shall, however, retain a copy of the

 6              petition and this Order in the file. The Clerk shall also direct copies of this Order to

 7              petitioner and to Judge Vaughan.

 8          IT IS SO ORDERED.

 9          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

10   to any party appearing pro se at said party’s last known address.

11          Dated this 23rd day of August, 2021.

12

13
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
14

15

16

17

18

19

20

21

22

23

24


     -2
